Opinion filed December 4, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-14-00298-CR
                                     ___________

                       DANNY JOE BEAN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                        Trial Court Cause No. 10536-A

                     MEMORANDUM OPINION
      Years after his felony conviction for the aggravated sexual assault of an
elderly person, Appellant, Danny Joe Bean, filed in the trial court petitions to
withdraw his plea of guilty. Appellant asked to withdraw his guilty plea because
the State had breached the terms of the plea bargain and because Appellant was not
admonished regarding the requirement that he register as a sexual offender. See Ex
parte Burton, 623 S.W.2d 418 (Tex. Crim. App. 1981). The trial court denied
Appellant’s petitions and his motions for reconsideration, and Appellant filed a
notice of appeal. Upon docketing this case, we notified Appellant by letter that it
did not appear that this court was authorized to entertain Appellant’s appeal. We
requested that Appellant file a response showing grounds to continue and informed
Appellant that the appeal was subject to dismissal. Appellant filed a response but
has not shown grounds upon which this appeal may continue.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). An order
denying a motion to withdraw a guilty plea is not a final, appealable order.
Hernandez-Prado v. State, No. 13-10-00513-CR, 2011 WL 1205239, at *2 (Tex.
App.—Corpus Christi Mar. 31, 2011, no pet.) (mem. op., not designated for
publication). An intermediate appellate court has no jurisdiction to review the
denial of a petition for relief that is “in the nature of an attack on the final felony
conviction” and is essentially an application for an 11.07 writ of habeas corpus. Ex
parte Lucas, No. 10-09-00374-CR, 2009 WL 5156221, at *1 (Tex. App.—Waco
Dec. 30, 2009, no pet.) (mem. op., not designated for publication); see TEX. CODE
CRIM. PROC. ANN. art. 11.07 (West Supp. 2014). Furthermore, Appellant’s notice
of appeal was filed more than eighteen years after his sentence was imposed and
was, thus, untimely. See TEX. R. APP. P. 26.2. Accordingly, we lack jurisdiction
over this appeal. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998).
      The appeal is dismissed for want of jurisdiction.


                                                     PER CURIAM


December 4, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          2